UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7569



SAMUEL WRIGHT,

                                            Petitioner - Appellant,

          versus


TROY WILLIAMSON, Warden,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-02-1401-5)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Samuel Wright, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and dismissing for lack of jurisdiction his 28 U.S.C. § 2241 (2000)

petition challenging the legality of his conviction and sentence.

We   have   reviewed   the   record   and   find    no     reversible   error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

on the reasoning of the district court.           See Wright v. Williamson,

No. CA-02-1401-5 (S.D.W. Va. Sept. 25, 2003).               We dispense with

oral   argument   because    the   facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                   - 2 -